DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019, 03/12/2020, 06/14/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 08/09/2019 have been entered. Claims 1-20 remain pending in the application.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Bakaraju (US 2017/0336653).
Regarding claim 1, Bakaraju discloses a vision care kit (see Fig 2A) comprising: (a) a first contact lens having a first contact lens primary functionality and a first 
Regarding claim 2, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A) wherein the first contact lens modality and the second contact lens modality are independently selected from a daily disposable wear modality and a daily wear reusable modality (see Fig 2A; Para [0031]; lens modality follows a daily wear reusable as seen in Fig 2A).
Regarding claim 3, Bakaraju discloses the vision care kit of claim 2 (see Fig 2A) wherein the daily wear reusable modality is a biweekly modality or a monthly modality (see Fig 2A; Para [0031]; lens modality may be every two weeks or biweekly).
Regarding claim 4, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A) wherein the first contact lens primary functionality and the second contact lens primary functionality are independently selected from: vision correction, light 
Regarding claim 5, Bakaraju discloses the vision care kit of claim 4 (see Fig 2A) wherein vision correction is for myopia or hyperopia, astigmatism, presbyopia, or combinations thereof (see Fig 2A; Para [0030]; corrective lenses are used to correct for myopia).
Regarding claim 9, Bakaraju discloses the vision care kit of claim 4 (see Fig 2A) wherein the condition treatment is treatment of ocular allergies, dry eye, myopia progression, or combinations thereof (see Fig 2A; Para [0030]; lens system used for reduction in the rate of myopia progression).
Regarding claim 10, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A) wherein the first contact lens and the second contact lens are independently a silicone hydrogel, a conventional hydrogel, a coated silicone hydrogel, or a coated conventional hydrogel (see Fig 2A; Para [0035]; contact lens could be made of a silicone hydrogel).
Regarding claim 14, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A) comprising sufficient quantities of the first contact lens and the second contact lens to provide a one year supply, a one quarter supply, a one month supply, or a one week supply of contact lenses for a single patient (see Fig 2A; Para [0056-0057]; enough lenses provided for the time periods determined, in example time period is a week).
Regarding claim 15, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A) further comprising a third contact lens having a third contact lens primary 
Regarding claim 16, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A) wherein the first contact lens and second contact lens are organized in groups selected from weekly, monthly, or quarterly time intervals (see Fig 2A; Para [0031]; first and second lens groups can be worn of a prescribed week and alternated).
Regarding claim 17, Bakaraju discloses a vision care method (see Figs 3 and 4) comprising the steps of: identifying a patient with two or more vision care needs; dispensing to the patient a vision care kit according to claim 1 (see Figs 3 and 4; Para [0054-56]; a patients prescription is determined twice for the different lenses and the two lenses are packaged together with written instructions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakaraju (US 2017/0336653) in view of Sanger (US 2010/0321632).
Regarding claim 6, Bakaraju discloses the vision care kit of claim 4 (see Fig 2A). Bakaraju does not disclose wherein the light management functionality is visible light absorption, photochromism, or combinations thereof. Bakaraju and Sanger both disclose ophthalmic lenses.
Sanger discloses the ophthalmic lens (see Fig 2) wherein the light management functionality is visible light absorption, photochromism, or combinations thereof (see Fig 2A; Para [0149]; lenses have visible light absorption properties). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bakaraju with wherein the light management functionality is visible light absorption, photochromism, or combinations thereof of Sanger for the purpose of improving the optical properties of the lens kit to improve patient outcomes.
Regarding claim 7, Bakaraju in view of Sanger discloses the vision care kit of claim 6 (Sanger: see Fig 2) wherein visible light absorption is high energy visible light absorption (Sanger: see Fig 2; Para [0149]; colorants of lens have visible light absorption properties of high energy light from 300nm to 500nm).
Regarding claim 8, Bakaraju in view of Sanger discloses the vision care kit of claim 6 (Sanger: see Fig 2) wherein the light management is selected from edge-to-edge lens design, pupil-only lens design, and geometrically patterned lens designs (Sanger: see Fig 2; Para [0175]; UV and light-absorbent dyes incorporated in whole of lens thus light management is edge to edge).
Regarding claim 18, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A). Bakaraju does not disclose wherein the first contact lens primary functionality or the second contact lens primary functionality is light management. Bakaraju and Sanger both disclose ophthalmic lenses.
Sanger discloses the ophthalmic lens (see Fig 2) the first contact lens primary functionality or the second contact lens primary functionality is light management. (see Fig 2A; Para [0149]; lenses have visible light absorption properties as a primary functionality). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bakaraju with the first contact lens primary functionality or the second contact lens primary functionality is light management of Sanger for the purpose of improving the optical properties of the lens kit to improve patient outcomes.
Regarding claim 19, Bakaraju in view of Sanger discloses vision care kit of claim 18 (see Fig 2) wherein the light management comprises static or dynamic absorption of visible light (see Fig 2A; Para [0149]; lenses with visible light absorption properties act in a static way).
Claims 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakaraju (US 2017/0336653) in view of Back (US 2012/0194780).
Regarding claim 11, Bakaraju discloses the vision care kit of claim 1 (see Fig 2A). Bakaraju discloses wherein the first contact lens is made of a first base lens material and the second contact lens is made of a second base lens material, wherein the first base material and the second base material are independently etafilcon, genfilcon, hilafilcon, lenefilcon, nelfilcon, nesofilcon, ocufilcon, omafilcon, polymacon, vifilcon, acquafilcon, asmofilcon, balafilcon, comfilcon, delefilcon, enfilcon, fanfilcon, formofilcon, galyfilcon, lotrafilcon, narafilcon, riofilcon, samfilcon, senofilcon, somofilcon, or stenfilcon. Bakaraju and Back are related because both teach vision care kits.
Back discloses the vision care kit (see Fig 3A) wherein the first base material and the second base material are independently etafilcon, genfilcon, hilafilcon, lenefilcon, nelfilcon, nesofilcon, ocufilcon, omafilcon, polymacon, vifilcon, acquafilcon, asmofilcon, balafilcon, comfilcon, delefilcon, enfilcon, fanfilcon, formofilcon, galyfilcon, lotrafilcon, narafilcon, riofilcon, samfilcon, senofilcon, somofilcon, or stenfilcon (see Fig 3A; Para [0054]; first and second lenses may be composed etafilcon, stenfilcon, etc.).

Regarding claim 12, Bakaraju in view of Back discloses the vision care kit of claim 11 (Back: see Fig 3A) wherein the first base lens material is substantially the same as the second base lens material (Back: see Fig 3A; Para [0054-56]; lenses can be formed in the same fashion from the same material).
Regarding claim 13, Bakaraju in view of Back the vision care kit of claim 12 (Back: see Fig 3A), wherein the first base lens material and the second base lens material are each senofilcon or the first base material and the second base material are each etafilcon (Back: see Fig 3A; Para [0054]; lenses can be formed of either etafilcon or senofilcon).
Regarding claim 20, Bakaraju in view of Back discloses the vision care kit of claim 11 (Back: see Fig 3A), wherein the first base lens material is different from the second base lens material (Back: see Fig 3A; Para [0010, 0054]; contact lenses may have different designs thus different material bases).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872